
	
		II
		111th CONGRESS
		1st Session
		S. 1200
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mrs. Feinstein (for
			 herself, Ms. Collins,
			 Mr. Schumer, and
			 Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To establish a temporary vehicle trade-in program through
		  which the Secretary of Transportation shall provide financial incentives for
		  consumers to replace fuel inefficient vehicles with vehicles that have above
		  average fuel efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Short Term Accelerated Retirement of
			 Inefficient Vehicles Act of 2009.
		2.Temporary Vehicle
			 Trade-In Program
			(a)EstablishmentThere is established in the National
			 Highway Traffic Safety Administration a program, to be known as the Cash
			 for Clunkers Temporary Vehicle Trade-In Program, through which the
			 Secretary, in accordance with this section and the regulations promulgated
			 under subsection (d), shall—
				(1)authorize the issuance of a voucher,
			 subject to the specifications set forth in subsection (c), to offset the
			 purchase price or lease price of a fuel efficient automobile upon the transfer
			 of the certificate of title of an eligible trade-in vehicle to a dealer
			 participating in the Program;
				(2)register dealers for participation in the
			 Program and require each registered dealer to—
					(A)accept vouchers
			 provided under this section as partial payment or down payment for the purchase
			 or lease of any fuel efficient automobile offered for sale or lease by such
			 dealer; and
					(B)dispose of each
			 eligible trade-in vehicle in accordance with subsection (c)(2) after the title
			 of such vehicle is transferred to the dealer under the Program;
					(3)in consultation
			 with the Secretary of the Treasury, make payments to dealers for eligible
			 transactions by such dealers before the date that is 1 year after regulations
			 are promulgated under subsection (d), in accordance with such regulations;
			 and
				(4)in consultation
			 with the Secretary of the Treasury and the Inspector General of the Department
			 of Transportation, establish and provide for the enforcement of measures to
			 prevent and penalize fraud under the Program.
				(b)Qualifications
			 for and value of vouchersA
			 voucher issued under the Program shall have a value that may be applied to
			 offset the purchase price or lease price of a fuel efficient automobile as
			 follows:
				(1)$1,000
			 valueThe voucher may be used to offset the purchase price of a
			 previously owned fuel efficient automobile manufactured for model year 2004 or
			 later, by $1,000 if—
					(A)the newly
			 purchased fuel efficient automobile is a passenger automobile and the combined
			 fuel economy value of such automobile is at least 7 miles per gallon higher
			 than the combined fuel economy value of the eligible trade-in vehicle;
					(B)the newly
			 purchased fuel efficient automobile is a category 1 truck and the combined fuel
			 economy value of such truck is at least 3 miles per gallon higher than the
			 combined fuel economy value of the eligible trade-in vehicle; or
					(C)the newly
			 purchased fuel efficient automobile is a category 2 truck that has a combined
			 fuel economy value of at least 17 miles per gallon and the combined fuel
			 economy value of such truck is at least 3 miles per gallon higher than the
			 combined fuel economy value of the eligible trade-in vehicle, which is also a
			 category 2 truck.
					(2)$2,500
			 valueThe voucher may be used to offset the purchase price or
			 lease price of the new fuel efficient automobile by $2,500 if—
					(A)the new fuel
			 efficient automobile is a passenger automobile and the combined fuel economy
			 value of such automobile is at least 7 miles per gallon higher than the
			 combined fuel economy value of the eligible trade-in vehicle;
					(B)the new fuel
			 efficient automobile is a category 1 truck and the combined fuel economy value
			 of such truck is at least 3 miles per gallon higher than the combined fuel
			 economy value of the eligible trade-in vehicle;
					(C)the new fuel
			 efficient automobile is a category 2 truck that has a combined fuel economy
			 value of at least 17 miles per gallon and—
						(i)the
			 eligible trade-in vehicle is a category 2 truck and the combined fuel economy
			 value of the new fuel efficient automobile is at least 3 miles per gallon
			 higher than the combined fuel economy value of the eligible trade-in vehicle;
			 or
						(ii)the eligible
			 trade-in vehicle is a category 3 truck manufactured for model year 2001 or
			 earlier; or
						(D)the new fuel
			 efficient automobile is a category 3 truck and the eligible trade-in vehicle is
			 a category 3 truck manufactured for model year 1999 or earlier and is of
			 similar size or larger than the new fuel efficient automobile, as determined in
			 a manner prescribed by the Secretary.
					(3)$3,500
			 valueThe voucher may be used to offset the purchase price or
			 lease price of the new fuel efficient automobile by $3,500 if—
					(A)the new fuel
			 efficient automobile is a passenger automobile and the combined fuel economy
			 value of such automobile is at least 10 miles per gallon higher than the
			 combined fuel economy value of the eligible trade-in vehicle;
					(B)the new fuel
			 efficient automobile is a category 1 truck and the combined fuel economy value
			 of such truck is at least 6 miles per gallon higher than the combined fuel
			 economy value of the eligible trade-in vehicle; or
					(C)the new fuel
			 efficient automobile is a category 2 truck that has a combined fuel economy
			 value of at least 17 miles per gallon and the combined fuel economy value of
			 such truck is at least 5 miles per gallon higher than the combined fuel economy
			 value of the eligible trade-in vehicle, which is also a category 2
			 truck.
					(4)$4,500
			 valueThe voucher may be used to offset the purchase price or
			 lease price of the new fuel efficient automobile by $4,500 if—
					(A)the new fuel
			 efficient automobile is a passenger automobile and the combined fuel economy
			 value of such automobile is at least 13 miles per gallon higher than the
			 combined fuel economy value of the eligible trade-in vehicle;
					(B)the new fuel
			 efficient automobile is a category 1 truck and the combined fuel economy value
			 of such truck is at least 9 miles per gallon higher than the combined fuel
			 economy value of the eligible trade-in vehicle; or
					(C)the new fuel
			 efficient automobile is a category 2 truck that has a combined fuel economy
			 value of at least 17 miles per gallon and the combined fuel economy value of
			 such truck is 7 miles per gallon higher than the combined fuel economy value of
			 the eligible trade-in vehicle, which is also a category 2 truck.
					(c)Program
			 specifications
				(1)Limitations
					(A)General period
			 of eligibilityA voucher issued under the Program may only be
			 used for the purchase or lease of a fuel efficient automobile that occurs
			 between the date on which the regulations promulgated under subsection (d) are
			 implemented and the date that is 1 year after such date.
					(B)Number of
			 vouchers per person and per trade-in vehicleNot more than 1
			 voucher may be issued for a single person and not more than 1 voucher may be
			 issued for the joint registered owners of a single eligible trade-in
			 vehicle.
					(C)No combination
			 of vouchersOnly 1 voucher issued under the Program may be
			 applied toward the purchase or lease of a single new fuel efficient
			 automobile.
					(D)Cap on vouchers
			 for category 3 trucksNot more than 7.5 percent of the amounts
			 made available for the Program may be used for vouchers for the purchase or
			 qualifying lease of category 3 trucks.
					(E)Combination with
			 other incentives permittedThe availability or use of a Federal
			 or State tax incentive or a State-issued voucher for the purchase or lease of a
			 new fuel efficient automobile shall not limit the value or issuance of a
			 voucher under the Program.
					(F)No additional
			 feesA dealer participating
			 in the program may not charge a person purchasing or leasing a new fuel
			 efficient automobile any additional fees associated with the use of a voucher
			 under the Program.
					(G)Number and
			 amountThe total number and value of vouchers issued under the
			 Program may not exceed the amounts appropriated for such purpose.
					(H)Values for
			 qualifying shorter term leasesIf a fuel efficient vehicle is
			 leased under a qualifying shorter term lease, the value of the voucher issued
			 under the Program shall be 50 percent of the value otherwise applicable under
			 subsection (b).
					(2)Disposition of
			 eligible trade-in vehicles
					(A)In
			 generalIf the title of an
			 eligible trade-in vehicle is transferred to a dealer under the Program, the
			 dealer shall certify to the Secretary, in such manner as the Secretary shall
			 prescribe by rule, that such vehicle, including the engine and drive
			 train—
						(i)has
			 been or will be crushed or shredded within such period and in such manner as
			 the Secretary prescribes, or will be transferred to an entity that will ensure
			 that the vehicle will be crushed or shredded within such period and in such
			 manner as the Secretary prescribes; and
						(ii)has not been,
			 and will not be, sold, leased, exchanged, or otherwise disposed of for use as
			 an automobile in the United States or in any other country, or has been or will
			 be transferred, in such manner as the Secretary prescribes, to an entity that
			 will ensure that the vehicle has not been, and will not be, sold, leased,
			 exchanged, or otherwise disposed of for use as an automobile in the United
			 States or in any other country.
						(B)Savings
			 provisionNothing in subparagraph (A) may be construed to
			 preclude a person who dismantles or disposes of the vehicle from—
						(i)purchasing the
			 disposed vehicle from a dealer for the purpose of selling parts other than the
			 engine block and drive train;
						(ii)selling any parts
			 of the disposed vehicle other than the engine block and drive train, unless the
			 engine or drive train has been crushed or shredded; or
						(iii)retaining the
			 proceeds from such sale.
						(C)CoordinationThe
			 Secretary shall coordinate with the Attorney General to ensure that the
			 National Motor Vehicle Title Information System and other publicly accessible
			 and commercially available systems are appropriately updated to reflect the
			 crushing or shredding of vehicles under this section and appropriate
			 reclassification of the vehicles’ titles.
					(d)RulemakingNotwithstanding the requirements of section
			 553 of title 5, United States Code, the Secretary shall promulgate final
			 regulations to implement the Program not later than 30 days after the date of
			 the enactment of this Act. Such regulations shall—
				(1)provide for a means of registering dealers
			 for participation in the Program;
				(2)establish
			 procedures for the electronic reimbursement of dealers participating in the
			 Program, within 10 days after the submission to the Secretary of information
			 supporting the eligible transaction, as determined appropriate by the
			 Secretary, for the appropriate amount under subsection (c) and any reasonable
			 administrative costs incurred by the dealer;
				(3)prohibit any
			 dealer from using vouchers to offset any other rebate or discount offered by
			 that dealer or by the manufacturer of the new fuel efficient automobile;
				(4)require dealers
			 to disclose to the person trading in an eligible trade-in vehicle the best
			 estimate of the scrappage value of such vehicle and to permit the dealer to
			 retain $50 of any amounts paid to the dealer for scrappage of the automobile as
			 payment for any administrative costs to the dealer associated with
			 participation in the Program;
				(5)consistent with
			 subsection (c)(2), establish requirements and procedures for the disposal of
			 eligible trade-in vehicles and provide such information as may be necessary to
			 entities engaged in such disposal to ensure that such vehicles are disposed of
			 in accordance with such requirements and procedures, including—
					(A)requirements for
			 the removal and appropriate disposition of refrigerants, antifreeze, lead
			 products, mercury switches, and such other toxic or hazardous vehicle
			 components prior to the crushing or shredding of an eligible trade-in vehicle,
			 in accordance with rules established by the Secretary, in consultation with the
			 Administrator of the Environmental Protection Agency, and in accordance with
			 other applicable Federal and State requirements;
					(B)a mechanism for
			 dealers to certify to the Secretary that eligible trade-in vehicles are
			 disposed of, or transferred to an entity that will ensure that the vehicle is
			 disposed of, in accordance with such requirements and procedures and to submit
			 the vehicle identification numbers, mileage, condition, and other appropriate
			 information, as determined by the Secretary, of the vehicles disposed of and
			 the new fuel efficient automobile purchased with each voucher; and
					(C)a mechanism for
			 obtaining such other certifications as deemed necessary by the Secretary from
			 entities engaged in vehicle disposal;
					(6)establish a
			 mechanism for dealers to determine the scrappage value of the trade-in vehicle;
			 and
				(7)provide for the enforcement of the
			 penalties described in subsection (e)(2).
				(e)Anti-fraud
			 provisions
				(1)ViolationIt shall be unlawful for any person to
			 violate any provision under this section or any regulations issued pursuant to
			 subsection (d).
				(2)PenaltiesAny person who commits a violation
			 described in paragraph (1) shall be liable to the United States Government for
			 a civil penalty in an amount equal to not more than $25,000 for each such
			 violation.
				(f)Information to
			 consumers and dealers
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, and promptly upon the update of any relevant information, the
			 Secretary shall make information about the Program available through an
			 Internet Web site and through other means determined by the Secretary. Such
			 information shall include—
					(A)how to determine
			 if a vehicle is an eligible trade-in vehicle;
					(B)how to determine
			 the scrappage value of an eligible trade-in vehicle;
					(C)how to participate
			 in the Program, including how to determine participating dealers; and
					(D)a comprehensive
			 list, by make and model, of fuel efficient automobiles meeting the requirements
			 of the Program.
					(2)Public
			 awareness campaignUpon completing the requirements under
			 paragraph (1), the Secretary shall conduct a public awareness campaign to
			 inform consumers about the Program and the sources for additional
			 information.
				(g)Recordkeeping
			 and report
				(1)DatabaseThe Secretary shall maintain a database
			 that includes—
					(A)the vehicle identification numbers of all
			 fuel efficient vehicles purchased or leased under the Program; and
					(B)the vehicle identification numbers,
			 mileage, condition, scrappage value, and other appropriate information, as
			 determined by the Secretary, of all the eligible trade-in vehicles which have
			 been disposed of under the Program.
					(2)ReportNot
			 later than June 30, 2010, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives that describes the efficacy of the Program
			 and includes—
					(A)a description of the results of the
			 Program, including—
						(i)the total number and amount of vouchers
			 issued for purchase or lease of new fuel efficient automobiles by manufacturer
			 (including aggregate information concerning the make, model, model year) and
			 category of automobile;
						(ii)aggregate
			 information regarding the make, model, model year, mileage, condition, and
			 manufacturing location of vehicles traded in under the Program; and
						(iii)the location of
			 sale or lease;
						(B)an estimate of the
			 overall increase in fuel efficiency in terms of miles per gallon, total annual
			 oil savings, and total annual greenhouse gas reductions, as a result of the
			 Program; and
					(C)an estimate of the overall economic and
			 employment effects of the Program.
					(h)Rule of
			 constructionFor purposes of determining Federal or State income
			 tax liability or eligibility for any Federal or State program that bases
			 eligibility, in whole or in part, on income, the value of any voucher issued
			 under the Program to offset the purchase price or lease price of a new fuel
			 efficient automobile shall not be considered income of the person purchasing
			 such automobile.
			(i)DefinitionsIn this section:
				(1)Category 1
			 truckThe term category
			 1 truck means a nonpassenger automobile (as defined in section
			 32901(a)(17) of title 49, United States Code) that—
					(A)has a combined fuel economy value of at
			 least 20 miles per gallon; and
					(B)is not a category 2 truck.
					(2)Category 2
			 truckThe term category
			 2 truck means a large van or a large pickup, as categorized by the
			 Secretary using the method used by the Environmental Protection Agency and
			 described in the report entitled Light-Duty Automotive Technology and
			 Fuel Economy Trends: 1975 through 2008.
				(3)Category 3
			 truckThe term category
			 3 truck has the meaning given the term work truck in
			 section 32901(a)(19) of title 49, United States Code.
				(4)Combined fuel
			 economy valueThe term
			 combined fuel economy value means—
					(A)with respect to a
			 new fuel efficient automobile, the number, expressed in miles per gallon,
			 centered below the words Combined Fuel Economy on the label
			 required to be affixed or caused to be affixed on a new automobile pursuant to
			 subpart D of part 600 of title 40 Code of Federal Regulations;
					(B)with respect to an
			 eligible trade-in vehicle manufactured after model year 1984, the equivalent
			 number determined on the fueleconomy.gov Web site of the Environmental
			 Protection Agency for the make, model, and year of such vehicle; and
					(C)with respect to an eligible trade-in
			 vehicle manufactured between model years 1978 through 1984, the equivalent
			 number determined by the Secretary and posted on the website of the National
			 Highway Traffic Safety Administration, using data maintained by the
			 Environmental Protection Agency for the make, model, and year of such
			 vehicle.
					(5)DealerThe term dealer means a person
			 that is licensed by a State and engages in the sale of automobiles to ultimate
			 purchasers.
				(6)Eligible
			 trade-in vehicleThe term
			 eligible trade-in vehicle means an automobile or a work truck (as
			 such terms are defined in section 32901(a) of title 49, United States Code)
			 that, at the time it is presented for trade-in under this section—
					(A)is in drivable
			 condition;
					(B)has been continuously insured, consistent
			 with State law, and registered to the same owner for a period of not less than
			 1 year immediately prior to such trade-in; and
					(C)has a combined
			 fuel economy value of 17 miles per gallon or less.
					(7)Fuel efficient
			 automobileThe term
			 fuel efficient automobile means a vehicle described in paragraph
			 (1), (2), (3), or (9), that was manufactured for any model year after 2003,
			 and, at the time of the original sale to a consumer—
					(A)carries a
			 manufacturer’s suggested retail price of $45,000 or less;
					(B)complies with the
			 applicable air emission and related requirements under the National Emission
			 Standards Act (42 U.S.C. 7521 et seq.);
					(C)qualifies for listing in emission bin 1, 2,
			 3, 4, or 5 (as defined in section 86.1803–01 of title 40, Code of Federal
			 Regulations), or for work trucks the applicable vehicle and engine standards
			 found under section 86.005–10 and 86.007–11 of title 40, Code of Federal
			 Regulations; and
					(D)has a combined
			 fuel economy value of—
						(i)24
			 miles per gallon, if the vehicle is a passenger automobile;
						(ii)20
			 miles per gallon, if the vehicle is a category 1 truck; or
						(iii)17 miles per
			 gallon, if the vehicle is a category 2 truck.
						(8)New fuel
			 efficient automobileThe term new fuel efficient
			 automobile means a fuel efficient automobile, the equitable or legal
			 title of which has not been transferred to any person other than the ultimate
			 purchaser.
				(9)Passenger
			 automobileThe term passenger automobile means a
			 passenger automobile (as defined in section 32901(a)(18) of title 49, United
			 States Code) that has a combined fuel economy value of at least 24 miles per
			 gallon.
				(10)ProgramThe term Program means the
			 Cash for Clunkers Temporary Vehicle Trade-In Program established under this
			 section.
				(11)Qualifying
			 leaseThe term qualifying lease means a lease of an
			 automobile for a period of not less than 5 years.
				(12)Qualifying
			 shorter term leaseThe term qualifying shorter term
			 lease means a lease of an automobile for a period of not less than 3
			 years and not more than 5 years.
				(13)Scrappage
			 valueThe term scrappage value means the amount
			 received by the dealer for an eligible trade-in vehicle upon transferring title
			 of such vehicle to the person responsible for ensuring the dismantling and
			 destruction of the vehicle.
				(14)SecretaryThe
			 term Secretary means the Secretary of Transportation, acting
			 through the National Highway Traffic Safety Administration.
				(15)Ultimate
			 purchaserThe term ultimate purchaser means, with
			 respect to any new automobile, the first person who in good faith purchases
			 such automobile for purposes other than resale.
				(16)Vehicle
			 identification numberThe term vehicle identification
			 number means the 17-character number used by the automobile industry to
			 identify individual automobiles.
				3.Expedited
			 consideration of American Recovery and Reinvestment Act rescissions
			(a)Proposed
			 rescission of discretionary budget authorityThe President may propose, at the time and
			 in the manner provided in subsection (b), the rescission of any discretionary
			 budget authority provided under the American Recovery and Reinvestment Act
			 (Public Law 111–5).
			(b)Transmittal of
			 special message(1)Not later than 15 days
			 after the date of the enactment of this Act, the President may—
					(A)transmit to Congress a special message
			 proposing to rescind amounts of discretionary budget authority provided in the
			 American Recovery and Reinvestment Act; and
					(B)include with the special message
			 described in subparagraph (A) a draft bill or joint resolution that, if
			 enacted, would only rescind that discretionary budget authority.
					(2)If an Act includes accounts within
			 the jurisdiction of more than 1 subcommittee of the Committee on
			 Appropriations, the President, in proposing to rescind discretionary budget
			 authority under this section, shall send a separate special message and
			 accompanying draft bill or joint resolution for accounts within the
			 jurisdiction of each such subcommittee.
				(3)Each special message transmitted to
			 Congress under this subsection shall specify, with respect to the discretionary
			 budget authority proposed to be rescinded—
					(A)the amount of budget authority
			 proposed to be rescinded or which is to be so reserved;
					(B)any account, department, or
			 establishment of the Government to which such budget authority is available for
			 obligation, and the specific project or governmental functions involved;
					(C)the reasons why the budget authority
			 should be rescinded or is to be so reserved;
					(D)to the maximum extent practicable, the
			 estimated fiscal, economic, and budgetary effect of the proposed rescission or
			 of the reservation; and
					(E)all facts, circumstances, and
			 considerations relating to or bearing upon the proposed rescission or the
			 reservation and the decision to effect the proposed rescission or the
			 reservation, and to the maximum extent practicable, the estimated effect of the
			 proposed rescission or the reservation upon the objects, purposes, and programs
			 for which the budget authority is provided.
					(c)Limitation on
			 amounts subject to rescissionThe amount of discretionary budget
			 authority the President may propose to rescind in a special message under this
			 section for a particular program, project, or activity may not exceed
			 $4,000,000,000.
			(d)Procedures for
			 expedited consideration(1)(A)Before the close of the
			 second day of continuous session of the applicable House of Congress after the
			 date of receipt of a special message transmitted to Congress under subsection
			 (b), the majority leader or minority leader of the House of Congress in which
			 the Act involved originated shall introduce (by request) the draft bill or
			 joint resolution accompanying that special message. If the bill or joint
			 resolution is not introduced by the third day of continuous session of that
			 House after the date of receipt of that special message, any Member of that
			 House may introduce the bill or joint resolution.
					(B)A bill or joint resolution introduced
			 pursuant to subparagraph (A) shall be referred to the Committee on
			 Appropriations of the House in which it is introduced. The bill or joint
			 resolution shall be voted on not later than the seventh day of continuous
			 session of that House after the date of receipt of that special message. If the
			 Committee on Appropriations fails to vote on the bill or joint resolution
			 within that period, that committee shall be automatically discharged from
			 consideration of the bill or joint resolution, and the bill or joint resolution
			 shall be placed on the appropriate calendar.
					(C)A vote on final passage of a bill or
			 joint resolution introduced pursuant to subparagraph (A) shall be taken in that
			 House on or before the close of the 10th calendar day of continuous session of
			 that House after the date of the introduction of the bill or joint resolution
			 in that House, except in cases in which the Committee on Appropriations has
			 considered and voted against discharging the bill or joint resolution for
			 further consideration. If the bill or joint resolution is agreed to, the Clerk
			 of the House of Representatives (in the case of a bill or joint resolution
			 agreed to in the House of Representatives) or the Secretary of the Senate (in
			 the case of a bill or joint resolution agreed to in the Senate) shall cause the
			 bill or joint resolution to be engrossed, certified, and transmitted to the
			 other House of Congress on the same calendar day on which the bill or joint
			 resolution is agreed to.
					(2)(A)A bill or joint
			 resolution transmitted to the Senate or the House of Representatives pursuant
			 to paragraph (1)(C) shall be referred to the Committee on Appropriations of
			 that House. The bill or joint resolution shall be voted on not later than the
			 seventh day of continuous session of that House after it receives the bill or
			 joint resolution. A committee failing to vote on the bill or joint resolution
			 within such period shall be automatically discharged from consideration of the
			 bill or joint resolution, and the bill or joint resolution shall be placed upon
			 the appropriate calendar.
					(B)A vote on final passage of a bill or
			 joint resolution transmitted to that House shall be taken on or before the
			 close of the 10th calendar day of continuous session of that House after the
			 date on which the bill or joint resolution is transmitted, except in cases in
			 which the Committee on Appropriations has considered and voted against
			 discharging the bill or joint resolution for further consideration. If the bill
			 or joint resolution is agreed to in that House, the Clerk of the House of
			 Representatives (in the case of a bill or joint resolution agreed to in the
			 House of Representatives) or the Secretary of the Senate (in the case of a bill
			 or joint resolution agreed to in the Senate) shall cause the engrossed bill or
			 joint resolution to be returned to the House in which the bill or joint
			 resolution originated.
					(3)(A)A motion in the House
			 of Representatives to proceed to the consideration of a bill or joint
			 resolution under this section shall be highly privileged and not debatable. An
			 amendment to the motion and a motion to reconsider the vote by which the motion
			 is agreed to or disagreed to shall not be in order.
					(B)Debate in the House of
			 Representatives on a bill or joint resolution under this section shall not
			 exceed 4 hours, which shall be divided equally between those favoring and those
			 opposing the bill or joint resolution. A motion further to limit debate shall
			 not be debatable. It shall not be in order to move to recommit a bill or joint
			 resolution under this section or to move to reconsider the vote by which the
			 bill or joint resolution is agreed to or disagreed to.
					(C)Appeals from decisions of the Chair
			 relating to the application of the Rules of the House of Representatives to the
			 procedure relating to a bill or joint resolution under this section shall be
			 decided without debate.
					(D)Except to the extent specifically
			 provided in the preceding provisions of this subsection, consideration of a
			 bill or joint resolution under this section shall be governed by the Rules of
			 the House of Representatives.
					(4)(A)A motion in the Senate
			 to proceed to the consideration of a bill or joint resolution under this
			 section shall be privileged and not debatable. An amendment to the motion and a
			 motion to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order.
					(B)Debate in the Senate on a bill or
			 joint resolution under this section, and all debatable motions and appeals in
			 connection to such bill or joint resolution, shall not exceed 10 hours. The
			 time shall be equally divided between, and controlled by, the majority leader
			 and the minority leader or their designees.
					(C)Debate in the Senate on any debatable
			 motion or appeal in connection with a bill or joint resolution under this
			 section shall be limited to not more than 1 hour, to be equally divided
			 between, and controlled by, the mover and the manager of the bill or joint
			 resolution, except that in the event the manager of the bill or joint
			 resolution is in favor of any such motion or appeal, the time in opposition to
			 such motion or appeal shall be controlled by the minority leader or his
			 designee. Either such leader may, from time under their control on the passage
			 of a bill or joint resolution, allot additional time to any Senator during the
			 consideration of any debatable motion or appeal.
					(D)A motion in the Senate to further
			 limit debate on a bill or joint resolution under this section is not debatable.
			 A motion to recommit a bill or joint resolution under this section is not in
			 order.
					(e)Amendments
			 prohibitedNo amendment to a bill or joint resolution considered
			 under this section shall be in order in the Senate or the House of
			 Representatives. No motion to suspend the application of this subsection shall
			 be in order in either House, nor shall it be in order in either House to
			 suspend the application of this subsection by unanimous consent.
			(f)Requirement To
			 make available for obligationAny amount of discretionary budget
			 authority proposed to be rescinded in a special message transmitted to Congress
			 under subsection (b) shall be made available for obligation on the day after
			 the date on which either House defeats the bill or joint resolution transmitted
			 with that special message.
			(g)DefinitionsFor
			 purposes of this section—
				(1)continuity of a
			 session of either House of Congress shall be considered as broken only by an
			 adjournment of that House sine die, and the days on which that House is not in
			 session because of an adjournment of more than 3 days to a date certain shall
			 be excluded in the computation of any period; and
				(2)the term
			 discretionary budget authority means the dollar amount of
			 discretionary budget authority and obligation limitations—
					(A)specified in the
			 American Recovery and Reinvestment Act (Public Law 111–5), or the dollar amount
			 of budget authority required to be allocated by a specific proviso in an
			 appropriation law for which a specific dollar figure was not included;
					(B)represented
			 separately in any table, chart, or explanatory text included in the statement
			 of managers or the governing committee report accompanying such law;
					(C)required to be
			 allocated for a specific program, project, or activity in a law (other than an
			 appropriation law) that mandates obligations from or within accounts, programs,
			 projects, or activities for which budget authority or an obligation limitation
			 is provided in an appropriation law;
					(D)represented by
			 the product of the estimated procurement cost and the total quantity of items
			 specified in an appropriation law or included in the statement of managers or
			 the governing committee report accompanying such law; or
					(E)represented by
			 the product of the estimated procurement cost and the total quantity of items
			 required to be provided in a law (other than an appropriation law) that
			 mandates obligations from accounts, programs, projects, or activities for which
			 dollar amount of discretionary budget authority or an obligation limitation is
			 provided in an appropriation law.
					(h)Conforming
			 amendmentSection 1014(e)(1) of the Congressional Budget and
			 Impoundment Control Act of 1974 (2 U.S.C. 685(e)(1)) is amended—
				(1)in subparagraphs
			 (A) and (B), by striking he each place such term appears and
			 inserting the President;
				(2)in subparagraph
			 (A), by striking and at the end;
				(3)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(4)by inserting
			 after subparagraph (A) the following:
					
						(B)the President has
				transmitted a special message under section 3 of the
				Short Term Accelerated Retirement of
				Inefficient Vehicles Act of 2009 with respect to a proposed
				rescission;
				and
						.
				4.Sunset
			 provisionSection 3 shall be
			 repealed on the date on which regulations are promulgated under section
			 2(d).
		
